                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 MARCIA SCOTT AND ISRAEL
 SCOTT (for themselves and as a
 representative of their minor child),
                                                JURY TRIAL DEMANDED
 Plaintiff,

 vs.                                            CIVIL ACTION
                                                FILE NO.: 1:19-cv-04330-LMM
 SAFECO INSURANCE COMPANY OF
 INDIANA, A LIBERTY MUTUAL
 COMPANY, AND SHILAN PARHAM

 Defendant.

 PLAINTIFFS’ RESPONSE IN OPPOSITION TO SAFECO INSURANCE
 COMPANY OF INDIANA’S MOTION FOR SUMMARY JUDGMENT ON
      MARCIA AND ISRAEL SCOTT’S INDIVIDUAL CLAIMS


                                    INTRODUCTION

       Pursuant to O.C.G.A. § 9-3-33, Loss of Consortium claims have a four-year

statute of limitations and Israel Scott’s loss of consortium claim (Dkt. No. 87,

Amended Complaint) stands as a matter of law. Georgia law allows a loss of

consortium claim as a stand alone claim that may be brought although the two-year
statute of limitations on the underlying personal injury claim has expired. See

Bohannon v. Futrell, 375 S.E.2d 637, 189 Ga.App. 340 (Ga. App. 1988).


      Plaintiffs’ claims against their insurer Safeco also stand as a matter of law

because Safeco is negligent in its failure to settle and negligent in its hiring,

training, and supervision. Safeco has negligently inserted policy language that is

against public policy and has negligently refused to consent to a policy limits

settlement with the liability carrier. Safeco’s negligence involves issues of contract

disputes that were raised in the joint preliminary report (Dkt. No. 97, p. 3, ¶ 2; p. 4,

¶2) and that were also raised in Safeco’s answer (Dkt. No. 2, pg.8, 13th Defense).

Plaintiff’s have asserted claims for breach of contract within its claims for

negligent failure to settle and negligent hiring, training and supervision.

      For these reasons, Safeco is not entitled to summary judgment pursuant to

Federal Rule of Civil Procedure 56, because genuine issues of material fact remain.



                                    MATERIAL FACTS

   A. The Motor Vehicle Accident

      This case arises from an automobile accident that occurred on August 31,

2017 when pregnant Mrs. Scott and her developing fetus H.S. were injured by the
                                            2
at-fault driver, Shilan Parham, who rear ended them. (Dkt. No. 87 ¶4). Plaintiffs

brought this lawsuit to seek recovery on the above referenced matter against their

underinsured motorist insurer, Safeco Insurance Company of Indiana, A Liberty

Mutual Company (Safeco) for negligent failure to settle claims and negligent

hiring, training and supervision concerning the handling of policy-limits demands.

(Dkt. No. 87 ¶7-13). Plaintiffs also seek to recover regarding developmental delays

caused by the accident to their unborn child. (Dkt. No. 87 ¶4).

   B. The Safeco Policy

Safeco issued policy number F3254747 to Plaintiffs covering July 9, 2017-July 9,

2018, that covers this accident. (Dkt. 103-5).

At issue is:

      PART C – UNINSURED MOTORISTS COVERAGE
      UNINSURED MOTORISTS COVERAGE — ADDED
      ON TO AT-FAULT LIABILITY LIMITS

      INSURING AGREEMENT
      A. If the Declarations indicates that Uninsured Motorists
      Coverage — Added On to At-Fault Liability Limits
      applies, we will pay damages which an insured is legally
      entitled to recover from the owner or operator of an
      uninsured motor vehicle because of:

      1. Bodily injury sustained by that insured and caused by
      an accident; and
      2. Property damage caused by an accident.
                                          3
      The owner’s or operator’s liability for these damages
      must arise out of the ownership, maintenance or use of
      the uninsured motor vehicle.

      We will pay under this coverage only after the limits of
      liability under any applicable liability bonds or policies
      have been exhausted by payment of judgments or
      settlements. However, if a settlement is made between an
      insured and the insurer of the uninsured motor vehicle for
      an amount that does not exhaust the limits of liability
      under any applicable liability bonds or policies, we will
      not pay under this coverage unless we previously
      consented to such settlement in writing. Any judgment
      for damages arising out of suit brought without our
      written consent is not binding on us.
(Dkt. 103-5, p. 41, part C (A) of policy; Dkt. No. 2, pg.8, Safeco’s 13th
Defense (emphasis added)).

               ARGUMENT AND CITATION OF AUTHORITY

   A. Because there are genuine disputes as to material facts, Safeco is not
      entitled to summary judgment as a matter of law.

   Federal Rule of Civil Procedure 56(a) states that “A party may move for

summary judgment, identifying each claim or defense — or the part of each claim

or defense — on which summary judgment is sought. The court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”



                                          4
   Because there are genuine disputes as to material facts, Safeco is not entitled to

summary judgment as a matter of law.



   B. Israel Scott’s Loss of Consortium Claim Against Safeco Stands because
      It was Not Dismissed.

          "This court has also affirmed the trial court's grant of the UMC's
      motion to dismiss for failure to be served within the appropriate
      statute of limitation. Harris v. Allstate Ins. Co., 179 Ga.App. 343, 347
      S.E.2d 368 (1986). The statute of limitation is two years for injuries to
      the person and four years for personal injury involving loss of
      consortium. OCGA § 9-3-33. Copies of the pleadings served on the
      UMCs in June and August 1987 were not timely insofar as the claims
      for personal injury from the February 1985 collision were concerned,
      but were "within the time allowed for service" insofar as the loss of
      consortium claims were concerned. OCGA § 9-3-33. Cf. Central of
      Ga. R. Co. v. Harbin, 132 Ga.App. 65, 207 S.E.2d 597 (1974).
      Therefore, the trial court did not err in dismissing the UMCs from
      the personal injury portions of the lawsuits but did err in dismissing
      the UMCs from the loss of consortium portions of the lawsuits."
Bohannon v. Futrell, 375 S.E.2d 637, 189 Ga.App. 340 (Ga. App. 1988) (emphasis
added).

      Israel Scott’s Loss of Consortium claim has a four-year statute of limitation

pursuant to O.C.G.A. § 9-3-33 and was not dismissed when his wife’s underlying

personal injury claim was dismissed due to an expiration of the two-year statute of

limitation regarding personal injury claims. Similar to the facts in Bohannon, the

two-year statute of limitation had expired regarding the personal injury portion of

                                          5
the lawsuit and allowed dismissal of the personal injury portion of the lawsuit.

However, the four-year statute of limitation has not expired on the loss of

consortium portion of the lawsuit and is therefore not dismissed.

`      Because genuine issues of material fact remain regarding Israel Scott’s loss

of consortium claim, Safeco is not entitled to summary judgment.


    C. Plaintiffs’ Claims for Negligent Failure to Settle, and Negligent Hiring,
       Training and Supervision Stand as a Matter of Law

    "OCGA § 33-7-11 affords the uninsured motorist provider the right to file

defensive pleadings and take other necessary actions. In fact, Georgia law provides

that the uninsured motorist provider can answer in its own name, become a party to

the litigation, and contest issues of liability, damages and coverage." State Farm

Fire & Cas. Ins. Co. v. Terry, 495 S.E.2d 66, 230 Ga.App. 12 (Ga. App. 1997).

       Here, Safeco answered in its own name, became a party to the litigation and

contested issues of liability, damages and coverage. Safeco raised the following

policy language as its 13th defense:


       We will pay under this coverage only after the limits of liability under
       any applicable liability or bonds policies have been exhausted by
       payment of judgments or settlements. However, if a settlement is
       made between an insured and the insurer of the uninsured motor
       vehicle for an amount that does not exhaust the limits of liability
                                          6
      under any applicable liability bonds or policies, we will not pay
      under this coverage unless we previously consented to such
      settlement in writing. Any judgment for damages arising out of a
      suit brought without our consent is not binding on us.”
(Dkt. 103-5, p. 41, part C (A) of policy; Dkt. No. 2, pg.8, Safeco’s 13th
Defense (emphasis added)).

      “[T]he requirement of exhaustion is seen in the legislative scheme in OCGA

[509 S.E.2d 43] § 33-24-41.1(a), and (d), which provide that, when multiple

insurance carriers are involved, a claimant may settle with one for "the limits of

[the] policy" and grant a limited release without compromising claims under any

other policy of insurance.”Daniels v. Johnson, 509 S.E.2d 41, 270 Ga. 289 (Ga.

1998).


      Although not required pursuant to § 33-24-41.1(a), and (d), Plaintiffs have

requested numerous times that Safeco consent to the policy limits settlement with

the liability carrier, however, Safeco, refuses to provide this consent (Exhibit 2).

Further, Safeco’s policy language that it has raised as its 13th defense that “any

judgment for damages arising out of a suit brought without our consent is not

binding on us.” (Dkt. 103-5, p. 41, part C (A) of policy; Dkt. No. 2, pg.8, Safeco’s

13th Defense (emphasis added)) is against public policy.



                                           7
      "Under Georgia law, insurance companies are generally free to set the terms

of their policies as they see fit so long as they do not violate the law or judicially

cognizable public policy." Wade v. Allstate Fire & Cas. Co., 324 Ga.App. 491, 751

S.E.2d 153 (Ga. App. 2013).

      Therefore, an issue of fact remains as to whether Safeco is attempting to

dispute that any judgment arising out of this suit is binding upon it. This issue of

fact must be resolved in order for Plaintiffs to make a relevant time limit demand

including their O.C.G.A. § 33-7-11(j) time limit demand to Safeco.



            “It is clear that a plaintiff must obtain a judgment against the
     uninsured motorist before filing suit against an insurer for the bad
     faith penalty and attorney fees. However, it does not follow that a
     judgment against the uninsured motorist is a prerequisite for a demand
     against an insurer under this section. Rather, as we have previously
     noted, this section contemplates a pretrial demand against the insurer.
     This code section does not permit an insurer to wait until the insured
     obtains a judgment against the uninsured motorist before considering
     the merits of the claim…."Rather, an insurer is required to pay a valid
     claim within 60 days of its being made, and a valid claim may be [258
     Ga. 841] made months and years before the plaintiff obtains a
     judgment against the uninsured motorist…"The insurer's bad faith, if
     any, in failing to pay, would be that involved in not paying within 60
     days of the demand."
Lewis v. Cherokee Ins. Co., 375 S.E.2d 850, 258 Ga. 839 (Ga. 1989)"



                                            8
      By withholding consent of the policy limits settlement with the liability

carrier, Safeco is essentially not consenting to this lawsuit. This is against public

policy because this lawsuit must take place in order to obtain a judgment against

Safeco but Safeco, in conflict with public policy and O.C.G.A § 33-24-41.1, has

already determined that the judgment will not be binging upon it.



      Genuine issues of fact exist concerning Safeco’s policy language that is

against public policy. These issues of fact are necessary in order for Plaintiff to

make a relevant policy limits demand that is acceptable to their underinsured

motorist carrier, Safeco. Because genuine issues of fact remain, Safeco is not

entitled to Summary Judgment as a matter of law.




                                 CONCLUSION

      Plaintiffs’ claims stand against defendant Safeco as a matter of law.

Israel Scott’s claim for loss of consortium with a four-year statute of

limitation stands because it was not dismissed along with his wife’s personal

injury claim that was solely dismissed due to an expired two-year statute of

limitations for personal injury claims. Plaintiffs’ claims for negligent failure
                                           9
to settle and negligent hiring, training and supervision stand because they

contain contract claims that Safeco’s policy language raised as its 13th

defense in its answer is against public policy.

      Plaintiffs request that this Court deny Safeco’s Motion for Summary

Judgment in its entirety.



      Respectfully submitted, This      7th         day of January 2021.



                                        LAW OFFICE OF J. SCOTT GOZA, LLC
                                              By:     /s/ Jamillah Goza
                                              Jamillah Goza
                                              Georgia Bar No. 455213
                                              Attorney for Plaintiffs

3775 Stagecoach Pass
Ellenwood, Georgia 30294
770-203-8513
Fax: 678-884-6437
jamillahgoza@yahoo.com




                                          10
                     CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that the foregoing pleading complies with

the font and point selections approved by the Court in Local Rule 5.1C. This brief

has been prepared in Times New Roman font, 14 point.




                                         By: /s/ Jamillah Goza
                                         Jamillah Goza
                                         Georgia Bar No. 455213
                                         Attorney for Plaintiffs

3775 Stagecoach Pass
Ellenwood, Georgia 30294
770-203-8513
Fax: 678-884-6437
jamillahgoza@yahoo.com




                                        11
                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


 MARCIA SCOTT AND ISRAEL
 SCOTT (for themselves and as a
 representative of their minor child),
                                                 JURY TRIAL DEMANDED
 Plaintiff,

 vs.                                             CIVIL ACTION
                                                 FILE NO.: 1:19-cv-04330-LMM
 SAFECO INSURANCE COMPANY OF
 INDIANA, A LIBERTY MUTUAL
 COMPANY, AND SHILAN PARHAM

 Defendant.


                          CERTIFICATE OF SERVICE

       This is to certify that on this 7th day of January 2020 I electronically filed the
foregoing     PLAINTIFFS’       RESPONSE        IN     OPPOSITION       TO    SAFECO
INSURANCE COMPANY OF INDIANA’S MOTION FPR SUMMARY
JUDGMENT ON MARCIA AND ISRAEL SCOTT’S INDIVIDUAL CLAIMS
       with the Clerk of Court using CM/ECF system, which will automatically send
e-mail notification of such filing to the following:

                              Hilary W. Hunter, Esq.
                               Brent J. Kaplan, Esq.
                            600 Embassy Row, Suite 150
                                 Atlanta, GA 30328
                                           12
                        hilary@isenberg-hewitt.com
                       bjkaplan@isenberg-hewitt.com

                         Marcia S. Freeman, Esq.
                          Matthew Hurst, Esq.
                 Waldon Adelman Castilla Heistand & Prout
                      900 Circle 75 Parkway, #1040
                           Atlanta, GA 30339
                         mfreeman@wachp.com
                          mhurst@wachp.com


                                  LAW OFFICE OF J. SCOTT GOZA, LLC
                                    By: /s/ Jamillah Goza
                                    Jamillah Goza
                                    Georgia Bar No. 455213
                                    Attorney for Plaintiffs

3775 Stagecoach Pass
Ellenwood, Georgia 30294
770-203-8513
Fax: 678-884-6437
jamillahgoza@yahoo.com




                                    13
